Citation Nr: 1535509	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs national cemetery.


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


REPRESENTATIVE

Appellant represented by:   The Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.S. Kyle, Associate Counsel



INTRODUCTION

The service member served on active duty from July 24, 1981 to July 8, 1983.  He was discharged.  The service member died in January 2013.  The appellant is the service member's father.  

This matter comes before the Board of Veteran's appeals (Board) on appeal from an August 2013 administrative determination of the Department of Veterans Affairs National Cemetery Scheduling Office in St. Louis, Missouri.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant has requested equitable relief under the provisions of 38 U.S.C.A. § 503 (West 2014).  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request will be referred for consideration under 38 C.F.R. § 2.7 (2014) after this decision of the Board has been issued.


FINDINGS OF FACT

The service member separated from service before completing 24 months of continuous active duty, did not complete the full period for which he enlisted, and was not entitled to service connection for any disability.  


CONCLUSION OF LAW

The criteria for entitlement to burial in a Department of Veterans Affairs national cemetery have not been met.  38 U.S.C.A. §§ 101, 2402, 5303A (West 2014); 38 C.F.R. § 3.12a, 38.620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).

The service member enlisted in the Air Force Reserve on July 24, 1981 for a period of six years with the understanding that within 365 days he would be called to active duty for a period of four years.  He was discharged from service under honorable conditions on July 8, 1983.  The service member's discharge was upgraded on May 30, 1989, when the Air Force Discharge Review Board determined his service was more accurately reflected by an honorable discharge.  The service member died on January [redacted], 2013.  His father, the appellant, seeks burial in a national cemetery for his son.

Section 2402 of Title 38 of the United States Code establishes the eligibility requirements for interment in national cemeteries.  Pursuant to 38 U.S.C.A. § 2402, any veteran is eligible for burial in a VA national cemetery.  However, to be a "veteran" within the meaning of 38 U.S.C.A. § 2402, the service member in question must have active military service and have been released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 38.620(a).  Additionally, to be eligible for certain VA benefits, including burial in a VA national cemetery, a service member who initially enters service after September 7, 1980, must perform a "minimum active-duty requirement," either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12a.  An exception may be granted if the service member was discharged or released because of an early out or hardship (10 U.S.C.A. §§ 1171 or 1173); was discharged or released for a service-connected disability directly due to service; or, has a compensable service-connected disability.  38 U.S.C.A. § 5303A(b); 38 C.F.R. § 3.12a(d).

At the hearing the appellant and his son offered testimony that provided background with regard to the service members life and service.  The undersigned discussed possible avenues to establishing entitlement to burial in a VA National Cemetery.  The parties recognized that the length of service was a barrier to establishing entitlement to the benefit.

The service member is not entitled to burial in a VA national cemetery as a matter of law because he did not serve the requisite minimum period of continuous active duty service prescribed by regulations, nor did he complete the full period of active duty for which he enlisted. 38 U.S.C.A. § 5303A(a), (b) (West 2014); 38 C.F.R. § 3.12a (2014).  The record also indicates that the service member was not discharged early pursuant to 10 U.S.C.A. §§ 1171, 1173, or because of a service-connected disability.  Moreover, at the time of his death, the service member was not service connected for any disability nor did he have a pending service connection claim.  Accordingly, none of the exceptions to the minimum active-duty requirement, outlined in 38 U.S.C.A. § 5303A(b)(3); 38 C.F.R. § 3.12a(d), are applicable.  

VA cannot grant an entitlement that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board is sympathetic to the appellant's claim and no way wishes to diminish his son's service, the law is dispositive and the claim must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to burial in a Department of Veterans Affairs national cemetery is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


